  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DAVID WEBB,                 )
                            )
     Petitioner,            )
                            )        CIVIL ACTION NO.
     v.                     )          2:19cv574-MHT
                            )               (WO)
UNITED STATES OF AMERICA,   )
                            )
     Respondent.            )

                         JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Petitioner’s    objections   (doc.   no.   6)   are

overruled.

    (2) The    United     States     Magistrate    Judge's

recommendation (doc. no. 5) is adopted.

    (3) The 28 U.S.C. § 2255 petition (doc. no. 1) is

dismissed with prejudice.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.

    The clerk of the court is DIRECTED to enter this
document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 4th day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
